04/11/2022



                                                              Case Number: DA 21-0426
      IN THE SUPREME COURT OF THE STATE OF MONTANA

                   Supreme Court Cause No. DA 21-0426

FLYING T RANCH, LLC.,

     Plaintiff and Appellee,              ORDER EXTENDING
                                          DEADLINE TO FILE
     v.                                   BERT WILLIAMS,DEBRA
                                          WILLIAMS,CONNIE HIX, AND
                                          LISA ANDERSON ANSWER BRIEF

CATLIN RANCH,LP.,                )
                                 )
        Defendant and Appellant, )
                                 )
MEAGHER COUNTY BY &              )
THROUGH ITS COMMISSION,)
SCOTTJACKSON,LYNN                )
JACKSON, DEBRA WILLIAMS,)
LISA ANDERSON,BERT               )
WILLIAMS & CONNIE HIX,           )
                                 )
     Defendants and Appellees, )
                                 )
CATLIN RANCH,LP,                 )
                                 )
     Cross-Claimant & Appellant,)
                                 )
     v.                          )
                                 )
DEBRA WILLIAMS, LISA             )
ANDERSON, BERT WILLIAMS, )
and CONNIE HIX,                  )
                                 )
     Cross-Claim Defendants and )
     Appellees.                  )



                                     I
                                                iams, Bert Williams      , Connie
       BEFORE the Court is Appellees Debra Will

                                                   the deadline to file their
Hix and Lisa Anderson's second motion to extend

                                                   For good cause shown, it is
Answer Brief It is unopposed by the other parties.

hereby ORDERED:

                                                              iams, Connie
       The deadline for Appellees Debra Williams, Bert Will

                                                f is extended to and including
Hix and Lisa Anderson to file their Answer• Brie

April 18, 2022.

       DATED this               day of April, 2022




 cc:
        Rachel A. Taylor
        Hanna Warhank
        Matt Williams
        Yuko J. Voyich
        Kelly Voyich
        Brian K. Gallik
        Jim Lippert




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 April 11 2022